    Case 2:20-cv-02597-PA-JPR Document 20 Filed 07/13/20 Page 1 of 1 Page ID #:66


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2597 PA (JPRx)                                           Date       July 13, 2020
 Title             Alexander Bayonne Stross v. Whiskey Tango Globetrot, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                               N/A
                 Deputy Clerk                             Court Reporter                           Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                     None
 Proceedings:                  Order to Show Cause Re: Dismissal For Lack Of Prosecution

       Generally, defendants must answer the complaint within 21 days after service (60 days if the
defendant is the United States). Fed. R. Civ. P. 12(a)(1).

        In the present case, it appears that this time period has not been met. Accordingly, the court, on
its own motion, orders plaintiff to show cause in writing on or before July 22, 2020, why this action
should not be dismissed, as to Whiskey Tango Globetrot, LLC, for lack of prosecution. Pursuant to
Rule 78 of the Federal Rules of Civil Procedure, the court finds that this matter is appropriate for
submission without oral argument. The Order to Show Cause will stand submitted upon the filing of
plaintiff’s response. Failure to respond to this Order may result in the imposition of sanctions, including
but not limited to dismissal of the complaint.

         IT IS SO ORDERED.

                                                                                                     :
                                                               Initials of Preparer                 TJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
